The disclosure is objected to because of the following informalities:  In paragraph 004, third line, “Situation and awareness” should apparently be --Situational awareness--.  The first line of paragraphs 010-012 lack proper grammatical syntax.  In paragraph 026, the sixth line lacks proper syntax.  In paragraph 027, first line, “shoulder” is misspelled.  There are several incomplete sentences, such as in paragraph 029, second and third line.  In paragraph 033, third line, “FIG. 3” should evidently read --FIG. 4--.  In paragraph 035, sixth line, and elsewhere, reference character “501” does not match that of Figure 5.  In paragraph 045, the first line appears to be missing a particular figure number; in paragraph 053, first line, --7-- should be inserted after “Figure”.  In paragraph 082, first line, and elsewhere, reference character “604” is inconsistent with that in Figure 6.  Numerous other errors were noted, and Applicant is asked to carefully review the specification in its entirety.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Asada et al., US 2015/0217444 A1, which discloses mounting plates for attachment to a wearer (Figure 0008, 0050), robotic arms and articulating joints with different rotational axes (paragraphs 0037, 0041), an attachment with a camera (paragraph 0051), and a computing device for collecting data from the joints to control positioning of the attachment (paragraphs 0033, 0038, 0043, 0051).
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al., US 2015/0217444 A1.  Regarding claim 3, integrated motors with sensor components at opposite joint halves would have been obvious, if not inherent, from the joint encoders and backdrivable servomotors in conjunction with torque signals and relative position and speed information (paragraphs 0037, 0047).  Regarding claims 4-5, the computing device being integrated into the attachment or the mounting plate would have been obvious in order to accommodate a diversity of uses, with Figure 1A depicting a controller 120 as being at or near a mounting plate and with Figure 8 showing a camera 842E affixed to the attachment end of a robotic arm 810 (paragraph 0051), Asada et al. being open to various locations for the controller (paragraph 0033).  Regarding claims 6-7, 9, and 16, the attachment end having a plurality of cameras viewing substantially 360 degrees would have been obvious from the variously oriented cameras 842A-842E (Figure 8) in order to help navigate the robotic arm around obstacles and the like (paragraph 0029).  Regarding claims 8, 10-14, and 17-19, repositioning the robotic arm so as to direct the attachment camera at a visual target like a ceiling panel (paragraph 0035) would have been obvious in order to accommodate shifting positions and orientations of the wearer (paragraphs 0052+).  Regarding claims 15 and 20, stitched or meshed video would have been obvious from paragraph 0051, last sentence, in order to facilitate calculations of wearer and robotic arm kinematics from the image data collectively and to enhance coordination and synchronization (paragraph 0029).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774